Whitfield, C. J.,
delivered the opinion of the court.
On November 13, 1903, Cohn by deed conveyed to A. E. Anderson, Jr., an undivided one-half interest in a certain tract of land for the consideration of $1,200, evidenced by Anderson’s note for that amount, due ninety days after date. Anderson died January 31, 1906, leaving as his only heir at law one child, Myrle Anderson, one of the defendants and appellees herein. William.M. Carter was appointed administrator of Anderson’s estate, and the estate was declared insolvent. This bill was filed September 3, 1906, against William M. Carter, as administrator, and against Myrle Anderson, to enforce the collection of said note. On October 19, 1906, the defendants answered the bill, and made their answer a cross-bill, in which they set up a note *630for $700 given by Cohn, the appellant, to Anderson, on January 9, 1906, the amount due on which note they asked to be allowed, as set-off, against the $1,200 note sued on. Cohn, the-appellant, answered the cross-bill on December 9, 1907, and set up that he had paid $39 for lumber for building a house on the land, one-half interest in which he had sold to Anderson, and also set up that he had paid the taxes on the land in the-years 1904, 1905, and 1906. In addition to this he claimed that he had advanced Anderson on December 16, 1903, $250. This amount seems to have been entirely independent, so far as the record shows, of this land deal — a separate and distinct transaction. The amount due by Anderson’s estate for lumber, and the amount of taxes for the years 1904, 1905, and 1906, are set out in the record. The court below held that the complainant, Cohn, was entitled to a decree for the amount of the $1,200 note, with interest according to its tenor, and to one-half of the amount paid by Cohn for lumber and for taxes, less the amount due by Cohn to Anderson on the $700 note set up in the cross-bill of the administrator, with interest according to its tenor. All these calculations being duly made, it appeal’s, and it is so agreed by a written agreement of both parties set out in the record, that the true amount of the decree for Cohn should have been $1,118.92. By some unaccountable clerical mistake, however, the amount of the decree as actually entered was for only $730.20. It is also set out in this written agreement of counsel that if this court shall hold that the $250 paid by Cohn to Anderson on December 16, 1903, should be' allowed as a credit on the $700 note, the case shall be reversed at the cost of the appellees, and, if not, that it shall be reversed at the cost of the appellant; the reversal, of course, being predicated of this clerical error in the amount of the decree above set out.
The only question for any serious consideration is whether the $250 were properly disallowed by the chancellor. It is to be,further noted carefully that this is a bill in equity, and that *631Anderson’s estate was insolvent, and that these set-offs are claimed on equitable principles. It is insisted by the appellant that the $250 should have been allowed here as a set-off under Code 1906, § Y4Y, which is as follows: “Where there shall have been mutual dealings between two or more persons, and one or more of them shall die before an adjustment of such dealing's, the lawful demands of such parties against each other shall be a good payment or set-off to the amount thereof, notwithstanding the estate of one or more of said deceased persons shall be insolvent, and only the balance due shall be the debt;” It is argued that the phrase “mutual dealings” makes a broader right than the phrase “mutual accounts” would give, and that this is not a case of mutual accounts, but of mutual dealings, and that hence the $250 should have been allowed as set-off. This amount of $250, seems to have been simply a loan, entirely disconnected from the land transaction. No note was taken for the money. It was simply charged on open account on the books of the store, and, what is specially to be noted, this account was never probated against the estate. The primary object of this statute manifestly was to provide that the full amount of any. lawful demand that a living party might have against the insolvent estate of a deceased party, with whom the living party may have had mutual dealings, may be allowed as a full demand, notwithstanding the death and the insolvency. The trouble here chiefly is, in our judgment, that this account, entirely disconected from the land transaction, might to have been probated against the estate within the time allowed by law. Not having been so probated, it was properly disallowed by the chancellor. The object of the statute being such as we have indicated, it is clear that that statute does not avail to relieve against the duty of probating such an account as this, relating to an entirely distinct transaction from the one sued on, against such insolvent estate. , The statute never had any such purpose as that.
We think the action of the chancellor on the .legal proposi*632tions presented to him was, therefore, correct. By reason of the mistake in the amount of the decree, we, in accordance with the written agreement in the record, hereby reverse the decree for that error alone, and remand the clause; the costs to be paid, in accordance with the agreement, by the appellant.

Reversed.